NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     DONNA MARIE MAYO, Petitioner.

                         No. 1 CA-CR 13-0201 PRPC
                              FILED 08-14-2014

    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-164376-001
                 The Honorable Peter C. Reinstein, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By E. Catherine Leisch
Counsel for Respondent

Donna Marie Mayo, Goodyear
Petitioner



                       MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in
which Presiding Judge Jon Thompson and Judge Kenton D. Jones joined.
                             STATE v. MAYO
                            Decision of the Court

J O H N S E N, Chief Judge:

¶1             Donna Marie Mayo petitions this court for review from the
dismissal of her petition for post-conviction relief. After considering the
petition for review, the court grants review and denies relief.

¶2            Mayo pled guilty to possession or use of dangerous drugs
and the trial court sentenced her to a presumptive term of 2.5 years'
imprisonment. Mayo filed a pro per petition for post-conviction relief of-
right after her counsel found no colorable claims for relief. The superior
court summarily dismissed the petition, and Mayo now seeks review. We
have jurisdiction pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3            Mayo first argues the police conducted an illegal warrantless
search of her residence. Mayo waived this issue when she pled guilty. A
plea agreement waives all non-jurisdictional defenses, errors and defects
that occurred prior to the plea. State v. Moreno, 134 Ariz. 199, 200, 655 P.2d
23, 24 (App. 1982), abrogated on other grounds, State ex rel. Dean v. Dolhy, 161
Ariz. 297, 299, 778 P.2d 1193, 1195 (1989). The waiver of non-jurisdictional
defects includes deprivations of constitutional rights. Tollett v. Henderson,
411 U.S. 258, 267 (1973).

¶4             Mayo next presents several claims of ineffective assistance of
counsel. To state a colorable claim of ineffective assistance of counsel, a
defendant must show that counsel's performance fell below objectively
reasonable standards and that the deficient performance prejudiced the
defendant. Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Nash,
143 Ariz. 392, 397 (1985). To show prejudice, a defendant must show that
there is a "reasonable probability that, but for counsel's unprofessional
errors, the result of the proceeding would have been different." Strickland,
466 U.S at 669.

¶5             Mayo argues her trial counsel was ineffective when she
failed to file a motion to suppress evidence seized during a search of
Mayo's residence and otherwise failed to investigate or litigate this alleged
violation of Mayo's rights. Mayo offers no legal argument in her petition
for review to support that contention. In her petition to the superior court,
she argued the search was performed without a search warrant, but the
record indicates officers had a warrant to search the home. Mayo also
contends her lawyer failed to investigate alleged discrepancies in the
police reports, but she does not provide copies of those reports. Finally,
Mayo argues her counsel was ineffective when she failed to submit copies
of records that proved Mayo had a prescription for the drugs found in her


                                       2
                          STATE v. MAYO
                         Decision of the Court

possession. We deny relief on this issue because Mayo pled guilty to the
charged offense based on her possession of methamphetamine, not
prescription drugs.

¶6             For the reasons stated above, the court grants review and
denies relief.




                                 :gsh




                                   3